Battery System and Battery Module

DETAILED ACTION

Remarks
In view of the appeal brief filed on September 29, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1-18 are pending and being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I) The limitation “the cooling capacity of the fluid in the first line” and “the cooling capacity of the fluid in the second line”, recited in claims 1, 5, 9 and 13, is ambiguous, rendering the claims indefinite. Specifically:
The instant specification does not redefine the term “cooling capacity”, thus the ordinary meaning of “cooling capacity” should be applied during the examination. The ordinary meaning of “cooling capacity” is as follows (See, e.g., www.wikipedia.org, search the phrase “cooling capacity”):

    PNG
    media_image1.png
    383
    751
    media_image1.png
    Greyscale

the fluid has different temperatures (T1) at different points in the line due to it absorbing heat from the battery modules 1 as it flows from inlet 11 to outlet 12” (See Appeal Brief: page 6/23, the paragraph starting with “Second”; and the last paragraph of page 5/23). In other words, the fluid temperature (T1) is changing in the first (or second) line. Thus, for simplicity, assuming that the temperature (T2) of the heat source (i.e., battery cells) at different points in the first (or second) line is a constant (Note: this assumption may not be correct because the heat diffusion on the battery module surface in contact with the first line and the second line may not be uniform, causing different temperatures for different contact positions on the battery module surface), the cooling capacity at different points in the first (or second) line is different (i.e., T2 is a constant, T1 is changing, and thus ∆T is changing).
Thus, it is unclear as to:
1) if and/or how “the cooling capacity of the fluid in the first (or second) line” is related to these changing cooling capacities at different points in the first (or second) line;
2) whether “the cooling capacity of the fluid in the first (or second) line” (Note the recited term “in”) refers to the cooling capacity of ALL the fluid in the first (or second) line, or the cooling capacity of PART of the fluid in the first (or second) line; and
3) if the above 1) or/and 2) is the case, how to calculate, based on a changing temperature of the fluid in the first (or second) line (i.e., non-uniform temperature), the cooling capacity of the fluid at a POINT in the first (or second) line, or the cooling capacity of ALL the 
As such, the limitation “the cooling capacity of the fluid in the first (or second) line” is vague and indefinite.

II) Further, since it is unclear as to the definition of “the cooling capacity of the fluid in the first (or second) line”, it is unclear how to compare (See “… greater than …” in claims 1, 5, 9 and 13) an indefinite “the cooling capacity of the fluid in the first line” with an indefinite “the cooling capacity of the fluid in the second line”. For purposes of examination, the claimed comparison will be made between the cooling capacity of the fluid at the inlet of the first line and the cooling capacity of the fluid at the inlet of the second line. 
Based on the above analysis in I) and II), claims 1, 5, 9 and 13 and their dependents are indefinite.

III) Claim 9 recites the limitation “the cells”. There is insufficient antecedent basis for this limitation. For purposes of examination, this limitation is interpreted as referring to the aforementioned “battery cells”.
Claim 13 recites the limitation “the cells”. There is insufficient antecedent basis for this limitation. For purposes of examination, this limitation is interpreted as referring to the aforementioned “battery cells”.

Claim Rejections - 35 USC § 112(a)
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, recited in claims 1, 5, 9 and 13 and filed November 6, 2020, is not supported by the specification as originally filed. Applicant pointed to paragraphs [0015] and [0027]-[0029] in the specification, however, after full consideration again, it is submitted that these paragraphs do not support the said limitation, implicitly or implicitly. Although these paragraphs describe something about cooling capacity, such as “a constant average of the cooling capacity of the first line 3 and the second 4”, “an average in the cooling capacity”, “highest cooling capacity”, “lowest cooling capacity”, etc., nowhere in these paragraphs discloses or suggests the said limitation. One of ordinary skill in the art cannot reasonably conclude from the Specification that the inventor had possession of the claimed invention. What needs to be emphasized is that the invention does not define (See the 112b rejection above) “the cooling capacity of the fluid in the first (or second) line”, let alone compare (e.g., “greater than”) “the cooling capacity of the fluid in the first line” with “the 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As addressed above in the 112(b) rejection, the cooling capacity at different points in the first (or second) line is different, and the invention does not define “the cooling capacity of the fluid in the first (or second) line”. Thus, one of ordinary skill in the art is unable to compare an indefinite subject matter “the cooling capacity of the fluid in the first line” with another indefinite subject matter “the cooling capacity of the fluid in the second line”.

Claim Interpretations
Each of claims 1, 5, 9 and 13 claims the limitation “such that the cooling capacity of the fluid flowing through the first line and the second line is averaged”. This limitation recites a concept that falls into the “mathematical concept” group (subgroup: mathematical calculation) of abstract ideas. See MPEP § 2106.04(a)(2). This limitation also falls into the “metal process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind. One of ordinary skill in the art would easily average the cooling capacity of the fluid flowing through the first line and the cooling capacity of the fluid flowing through the second line.

Claim Rejections - 35 USC § 103
Claims 1, 4, 9-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110262794 A1, hereafter Yoon).
Regarding claim 1, Yoon teaches a battery module (which comprises a plurality of battery cells 110, Fig. 5) comprising:
an array of battery cells (Fig. 5); and
a cooling apparatus (Fig. 5) having a first line and a second line (See the annotated Fig. 5), each carrying a fluid (“refrigerant”, [0093]) flowing therein so as to each independently absorb heat from the cells of the battery module and transfer said heat to the fluid (See, Fig. 5 and [0092]-[0096]),
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See the annotated Fig. 5).


    PNG
    media_image2.png
    720
    1280
    media_image2.png
    Greyscale

Yoon discloses that Fig. 5 is a variant of Fig. 1 and is “different from the battery pack 100 of FIG. 1 in structures of a first refrigerant circulation pipe 421 and a second refrigerant circulation pipe 422” ([0092]), implicitly suggesting that other arrangements, such as the arrangement of the battery cells, refrigerant supply device and the circulation process of refrigerant in the battery packs (in Fig. 5 and Fig. 1) are the same. As such, Fig. 2A, which illustrates a schematic view of an example of a refrigerant supply device and a circulation process of refrigerant in the battery pack of Fig. 1 (See [0052]), is applicable to the battery pack in Fig. 5 (at least: [0052], [0092]). As a result, Fig. 5 in view of Fig. 2A teaches “an outlet of the first line is fluidically coupled to an inlet of the second line”, as instantly claimed (See the annotated Fig. 2A and Fig. 5, below).


    PNG
    media_image3.png
    720
    1082
    media_image3.png
    Greyscale


Yoon teaches “… the cooling capacity of the fluid flowing through the first line and the second line is averaged” (See at least [0096]: “… the battery cells 110 may be effectively cooled in a balanced state”; see also [0134]). Also, as to “such that the cooling capacity of the fluid flowing through the first line and the second line is averaged”, one of ordinary skill in the art would easily average the cooling capacity of the fluid flowing through the first line and the cooling capacity of the fluid flowing through the second line; See “Claim Interpretations” above.
As to the limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see the annotated Fig. below. Since the same fluid travels more distance to the inlet of the second line than to the inlet of the first line (i.e., 


    PNG
    media_image4.png
    720
    1280
    media_image4.png
    Greyscale


Regarding claim 4, Yoon teaches the battery module according to claim 1, wherein the fluid is a refrigerant or a coolant (“refrigerant”, [0093]).
claim 9, Yoon teaches a battery system (500, Fig. 6) comprising a multiplicity of battery modules (110a-110f), each battery module (110a, 110b … or 110f) comprising:
an array of battery cells (in Fig. 6, the array is composed of only one cell 110, however, forming an array comprising a plurality of battery cells as claimed involves merely duplicating the one cell 110, and it has been held that mere duplication of the essential working parts of a device would be prima facie obvious, see MPEP 2144.04);
a cooling apparatus (See refrigerant circulation pipes 521 and 521) having a first line (See 522) and a second line (See 521) , each carrying a fluid (“to supply refrigerant”, [0100]) flowing therein so as to each independently absorb heat from the cells of the battery module and transfer said heat to the fluid (See “thermal co-operation” in [0099]-[0109]),
wherein the first line and the second line each extend perpendicular to the cells and parallel to one another across the array, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See the annotated Fig. 6), and
wherein the battery modules are arranged such that the first lines and the second lines of the battery modules extend parallel to one another, and a flow direction of the fluid within the first lines is opposite in adjacent battery modules (See the annotated Fig. 6).

    PNG
    media_image5.png
    720
    1092
    media_image5.png
    Greyscale

Yoon discloses that Fig. 6 is a variant of Fig. 1 and is “different from the battery pack 100 of FIG. 1 in structures of a first refrigerant circulation pipe 521 and a second refrigerant circulation pipe 522.” ([0099]), implicitly suggesting that other arrangements, such as the arrangement of the battery cells, refrigerant supply device and the circulation process of refrigerant in the battery packs (in Fig. 6 and Fig. 1) are the same. As such, Fig. 2A, which illustrates a schematic view of an example of a refrigerant supply device and a circulation process of refrigerant in the battery pack of Fig. 1 (See [0052]), is applicable to the battery pack in Fig. 6 (at least: [0052], [0099]). As a result, Fig. 6 in view of Fig. 2A teaches “an outlet of the first line is fluidically coupled to an inlet of the second line”, as instantly claimed (See the annotated Figs., below).


    PNG
    media_image6.png
    720
    1130
    media_image6.png
    Greyscale


Yoon teaches “… the cooling capacity of the fluid flowing through the first line and the second line is averaged” (See at least [0096]: “… the battery cells 110 may be effectively cooled in a balanced state”, applicable to Fig. 5, similarly applies to Fig. 6; see also [0134]). Also, as to “such that the cooling capacity of the fluid flowing through the first line and the second line is averaged”, one of ordinary skill in the art would easily average the cooling capacity of the fluid flowing through the first line and the cooling capacity of the fluid flowing through the second line; See “Claim Interpretations” above.
As to the limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see the annotated Fig. below. Since the same fluid travels more distance to the inlet of the second line than to the inlet of the first line (i.e., D2>D1), the temperature of the fluid at the inlet of the second line is higher than that at the 


    PNG
    media_image4.png
    720
    1280
    media_image4.png
    Greyscale




Regarding claim 10, Yoon teaches the battery system according to claim 9, wherein:

the first line of the first battery module receives the fluid and the second line of the first battery modules discharges the fluid (See the annotated Fig. 6).
Yoon further teaches a connecting element connects the first line of the last battery module and the second line of the last battery module (See the coupled line indicated by “fluidically coupled” in the annotated Fig. 2A above)
Regarding claim 13, Yoon teaches a vehicle (“vehicle”: [0005]), comprising:
a battery module (which comprises a plurality of battery cells 110, Fig. 5) comprising:
an array of battery cells (Fig. 5); and
a cooling apparatus (Fig. 5) having a first line and a second line (See the annotated Fig. 5), each carrying a fluid (“refrigerant”, [0093]) flowing therein so as to each independently absorb heat from the cells of the battery module and transfer said heat to the fluid (See, Fig. 5 and [0092]-[0096]),
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See the annotated Fig. 5).


    PNG
    media_image2.png
    720
    1280
    media_image2.png
    Greyscale

Yoon discloses that Fig. 5 is a variant of Fig. 1 and is “different from the battery pack 100 of FIG. 1 in structures of a first refrigerant circulation pipe 421 and a second refrigerant circulation pipe 422” ([0092]), implicitly suggesting that other arrangements, such as the arrangement of the battery cells, refrigerant supply device and the circulation process of refrigerant in the battery packs (in Fig. 5 and Fig. 1) are the same. As such, Fig. 2A, which illustrates a schematic view of an example of a refrigerant supply device and a circulation process of refrigerant in the battery pack of Fig. 1 (See [0052]), is applicable to the battery pack in Fig. 5 (at least: [0052], [0092]). As a result, Fig. 5 in view of Fig. 2A teaches “an outlet of the first line is fluidically coupled to an inlet of the second line”, as instantly claimed (See the annotated Fig. 2A and Fig. 5, below).


    PNG
    media_image3.png
    720
    1082
    media_image3.png
    Greyscale


Yoon teaches “… the cooling capacity of the fluid flowing through the first line and the second line is averaged” (See at least [0096]: “… the battery cells 110 may be effectively cooled in a balanced state”; see also [0134]). Also, as to “such that the cooling capacity of the fluid flowing through the first line and the second line is averaged”, one of ordinary skill in the art would easily average the cooling capacity of the fluid flowing through the first line and the cooling capacity of the fluid flowing through the second line; See “Claim Interpretations” above.
As to the limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see the annotated Fig. below. Since the same fluid travels more distance to the inlet of the second line than to the inlet of the first line (i.e., 


    PNG
    media_image4.png
    720
    1280
    media_image4.png
    Greyscale

Regarding claim 16, Yoon teaches the vehicle according to claim 13, wherein the fluid is a refrigerant or a coolant (“refrigerant”, [0093]).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
claims 13 and 18, Yoon teaches a vehicle ([0005]), comprising a multiplicity of battery modules (110a-110f, Fig. 6), each battery module (110a, 110b … or 110f) comprising:
an array of battery cells (in Fig. 6, the array is composed of only one cell 110, however, forming an array comprising a plurality of battery cells as claimed involves merely duplicating the one cell 110, and it has been held that mere duplication of the essential working parts of a device would be prima facie obvious, see MPEP 2144.04);
a cooling apparatus (See refrigerant circulation pipes 521 and 521) having a first line (See 522) and a second line (See 521) , each carrying a fluid (“to supply refrigerant”, [0100]) flowing therein so as to each independently absorb heat from the cells of the battery module and transfer said heat to the fluid (See Fig. 6 and [0099]-[0109]), and
wherein the first line and the second line each extend perpendicular to the cells and parallel to one another across the array, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See the annotated Fig. 6).

    PNG
    media_image5.png
    720
    1092
    media_image5.png
    Greyscale

Yoon discloses that Fig. 6 is a variant of Fig. 1 and is “different from the battery pack 100 of FIG. 1 in structures of a first refrigerant circulation pipe 521 and a second refrigerant circulation pipe 522.” ([0099]), implicitly suggesting that other arrangements, such as the arrangement of the battery cells, refrigerant supply device and the circulation process of refrigerant in the battery pack (in Fig. 6 or Fig. 1) are the same. As such, Fig. 2A, which illustrates a schematic view of an example of a refrigerant supply device and a circulation process of refrigerant in the battery pack of Fig. 1 (See [0052]), is applicable to the battery pack in Fig. 6 (at least: [0052], [0099]). As a result, Fig. 6 in view of Fig. 2A teaches “an outlet of the first line is fluidically coupled to an inlet of the second line”, as instantly claimed (See the annotated Figs., below).


    PNG
    media_image6.png
    720
    1130
    media_image6.png
    Greyscale


Yoon teaches “… the cooling capacity of the fluid flowing through the first line and the second line is averaged” (See at least [0096]: “… the battery cells 110 may be effectively cooled in a balanced state”, applicable to Fig. 5, similarly applies to Fig. 6; see also [0134]). Also, as to “such that the cooling capacity of the fluid flowing through the first line and the second line is averaged”, one of ordinary skill in the art would easily average the cooling capacity of the fluid flowing through the first line and the cooling capacity of the fluid flowing through the second line; See “Claim Interpretations” above.
As to the limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line”, see the annotated Fig. below. Since the same fluid travels more distance to the inlet of the second line than to the inlet of the first line (i.e., D2>D1), the temperature of the fluid at the inlet of the second line is higher than that at the 


    PNG
    media_image4.png
    720
    1280
    media_image4.png
    Greyscale

Yoon further teaches that the battery modules are arranged such that the first lines and the second lines of the battery modules extend parallel to one another, and further wherein a flow direction of the fluid within the first lines is opposite in adjacent battery modules (See the annotated Fig. 6, above).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied to claim 9 above, and further in view of Kelly et al. (US 20080299446 A1, hereafter Kelly).
Regarding claim 11, Yoon teaches the battery system according to claim 9, but does not appear to teach manifolds as instantly claimed. However, using a manifold to control coolant flow is well known in the prior arts; one of examples is Kelly, which discloses using a coolant manifold to control coolant flow (see at least: Figs. 4 and 2). As a result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to arrange the battery modules and the lines to be the instantly claimed arrangement as an alternative to the arrangement of Yoon. Thus, it is reasonably expected to one of ordinary skill that each first line of each battery module is connected to at least one first manifold (for inlet coolant) which receives the fluid, each second line of each battery module is connected to at least one second manifold (for outlet coolant) which discharges the fluid, and one connecting element in each case connects the first line and the second line of each battery module.
Regarding claim 12, Yoon teaches the battery system according to claim 9, and Yoon further suggest that the cooling flows and battery cells may be arranged in any combination of structures in which the flowing coolant and battery cells are in direct contact or indirect contact to form any form of thermal co-operation so as to evenly uniformly cool heated battery cells and thereby ensuring satisfactory performance of the battery pack and significantly improve stability ([0132]-[0134]). Reading the Yoon reference, one skilled in the art would readily appreciate that the number and arrangement of battery modules of Yoon are not fixed. Thus a 
Yoono is silent to a first manifold and a second manifold as instantly claimed. However, using a manifold to control coolant flow is well known in the prior arts; one of examples is Kelly, which discloses using a coolant manifold to control coolant flow (see at least: Figs. 4 and 2). As a result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to be readily able to arrange the battery modules and the lines to be the instantly claimed arrangement as an alternative to the arrangement of Yoon (with multiple sub-regions). Thus, it is reasonably expected to one of ordinary skill that the first line of the first battery modules of each sub-region is connected to at least one first manifold which receives the fluid, and that the second line of the first battery modules of each sub-region is connected to at least one second manifold which discharges the fluid, and a connecting element connects the first line and the second line of the last battery module of each sub-region.
Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 20110132580 A1, hereafter Herrmann) in view of Yoon.
Regarding claim 1, Herrmann (See at least [0091]-[0096] and Figs. 32-33) teaches a battery module (which comprises a plurality of battery cells 18, see Fig. 33) comprising:

a cooling apparatus (See: below the cell array) having a first line (“first flow 30”) and a second line (“second flow 30’ ”), each carrying a fluid (“coolant”, [0093]) flowing therein so as to absorb heat from the cells of the battery module and transfer said heat to the fluid ([0093], [0095]),
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, an outlet of the first line is fluidically coupled to an inlet of the second line, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See Fig. 33).


    PNG
    media_image7.png
    720
    871
    media_image7.png
    Greyscale

Herrmann does not appear to teach each of the first line and the second line independently absorbs heat from the cells. In other words, the second line in Herrmann is not in directly contact with the cells, while the first line is. However, in the same field of endeavor, 
The limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line” represents a property or characteristic of the battery module as claimed. Since Herrmann in view Yoon teaches the same structure of the claimed apparatus (“a battery module”), the claimed property or characteristic “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 2, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein each cell of the battery module has a compensating medium (“coolant”, [0093]).
Regarding the functional limitation “by which a temperature difference between the first line and the second line is compensated”, it is noted that “Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 3, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein each cell of the battery module has a housing (See 18, Fig. 33).
Regarding the functional limitation “by which a temperature difference between the first line and the second line is compensated”, it is noted that “Regarding product and functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 4, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein the fluid is a refrigerant or a coolant (“coolant”, [0093]).
Regarding claim 13, Herrmann teaches a vehicle (“vehicle”: [0005]), comprising:
a battery module (which comprises a plurality of battery cells 18, see Fig. 33) comprising:
an array (See Fig. 33) of battery cells (18); and
a cooling apparatus (See: below the cell array) having a first line (“first flow 30”) and a second line (“second flow 30’ ”), each carrying a fluid (“coolant”, [0093]) flowing therein so as to absorb heat from the cells of the battery module and transfer said heat to the fluid ([0093], [0095]),
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, an outlet of the first line is fluidically coupled to an inlet of the second line, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See Fig. 33).


    PNG
    media_image7.png
    720
    871
    media_image7.png
    Greyscale

Herrmann does not appear to teach each of the first line and the second line independently absorbs heat from the cells. In other words, the second line in Herrmann is not in directly contact with the cells, while the first line is. However, in the same field of endeavor, Yoon discloses a battery pack can be cooled by two coolant lines arranged in different arrangements (See Fig. 5 and Fig. 1, respectively), either both lines in direct contact with the cells or only one of them in direct contact with the cells. The arrangement of the two coolant lines in Fig. 1 of Yoon corresponds to that of Herrmann’s Fig. 33. Yoon further discloses that the arrangement of coolant lines in Fig. 5, wherein both coolant lines are in directly contact with the cells of the battery pack, can effectively cool the battery cells in a balanced state ([0096], Yoon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the arrangement of the coolant lines of Fig. 33 of Herrmann, as taught by Yoon’s Fig. 5, such that the two coolant lines are in directly contact with the battery cells, in order to effectively cool the battery cells in a balanced state (see 
The limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line” represents a property or characteristic of the battery module as claimed. Since Herrmann in view Yoon teaches the same structure of the claimed apparatus (“a battery module”), the claimed property or characteristic “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line” is reasonably expected. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 14, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein each cell of the battery module has a compensating medium (“coolant”, [0093]).
the functional limitation “by which a temperature difference between the first line and the second line is compensated”, it is noted that “Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 15, Herrmann in view of Yoon teaches the battery module according to claim 1, wherein each cell of the battery module has a housing (See 18, Fig. 33).
Regarding the functional limitation “by which a temperature difference between the first line and the second line is compensated”, it is noted that “Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 16.
Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Yoon and Micha (DE 102010025656 A1, whose English machine translation is being used for citation purposes, hereafter Micha).
Regarding claim 5, Herrmann (See at least [0091]-[0096] and Figs. 32-33) teaches a battery module (which comprises a plurality of battery cells 18, see Fig. 33) comprising:
an array (See Fig. 33) of battery cells (18); and
a cooling apparatus (See: below the cell array) having a first line (“first flow 30”) and a second line (“second flow 30’ ”), each carrying a fluid (“coolant”, [0093]) flowing therein so as to absorb heat from the cells of the battery module and transfer said heat to the fluid ([0093], [0095]),
 wherein the first line each extend perpendicular to the cells and parallel to one another across the array, an outlet of the first line is fluidically coupled to an inlet of the second line, and a flow direction of the fluid in the first line is opposite to a flow direction of the fluid in the second line (See Fig. 33).


    PNG
    media_image7.png
    720
    871
    media_image7.png
    Greyscale

Herrmann does not appear to teach each of the first line and the second line independently absorbs heat from the cells. In other words, the second line in Herrmann is not in directly contact with the cells, while the first line is. However, in the same field of endeavor, Yoon discloses a battery pack can be cooled by two coolant lines arranged in different arrangements (See Fig. 5 and Fig. 1, respectively), either both lines in direct contact with the cells or only one of them in direct contact with the cells. The arrangement of the two coolant lines in Fig. 1 of Yoon corresponds to that of Herrmann’s Fig. 33. Yoon further discloses that the arrangement of coolant lines in Fig. 5, wherein both coolant lines are in directly contact with the cells of the battery pack, can effectively cool the battery cells in a balanced state ([0096], Yoon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the arrangement of the coolant lines of Fig. 33 of Herrmann, as taught by Yoon’s Fig. 5, such that the two coolant lines are in directly contact with the battery cells, in order to effectively cool the battery cells in a balanced state (see 
The limitation “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line” represents a property or characteristic of the battery module as claimed. Since Herrmann in view Yoon teaches the same structure of the claimed apparatus (“a battery module”), the claimed property or characteristic “the cooling capacity of the fluid in the first line is greater than the cooling capacity of the fluid in the second line” is reasonably expected. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Herrmann in view of Yoon fails to teach a battery system comprising a multiplicity of battery modules. However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). One of ordinary skill in the art would readily duplicate the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. This is demonstrated by, for example, the Micha reference, wherein a battery system is formed by duplicating a battery module to obtain a multiplicity of battery modules (See, e.g., 100 and 200 in Figs. 1 and 3).
As a result, each of the multiplicity of battery modules are arranged on the first line and the second line of Herrmann in view of Yoon, as shown in Fig. 33 (Herrmann). Each section of the first line or the second line of Herrmann in view of Yoon that corresponds to each of the multiplicity of battery modules extend parallel to one another is considered as each of “the first lines” or “the second lines” as claimed. Thus, the first lines and the second lines of the battery modules extend parallel to one another and a flow direction of the fluid within the first lines is identical in adjacent battery modules.
Regarding claim 6, Herrmann in view of Yoon and Micha teaches the battery system according to claim 5, wherein:
the first lines of the battery modules and the second lines of the battery modules are connected in series between a first battery module and a last battery module (See the rejection of claim 5 and Fig. 33 of Herrman),
the first line of the first battery module receives the fluid and the second line of the first battery modules discharges the fluid (See arrows in Fig. 33 of Herrmann), and 
a connecting element connects the first line of the last battery module and the second line of the last battery module (See diverter block 32, Fig. 33).
claim 17, Herrmann in view of Yoon teaches the vehicle according to claim 13, but fails to teach a multiplicity of battery modules. However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). One of ordinary skill in the art would readily duplicate the battery module of Herrmann to obtain a multiplicity of battery modules to form a battery system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. This is demonstrated by, for example, the Micha reference, wherein a battery system is formed by duplicating a battery module to obtain a multiplicity of battery modules (See, e.g., 100 and 200 in Figs. 1 and 3).
As a result, each of the multiplicity of battery modules are arranged on the first line and the second line of Herrmann, as shown in Fig. 33. Each section of the first line or the second line of Herrmann that corresponds to each of the multiplicity of battery modules extend parallel to one another is considered as each of “the first lines” or “the second lines” as claimed. Thus, the first lines and the second lines of the battery modules extend parallel to one another and a flow direction of the fluid within the first lines is identical in adjacent battery modules.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Yoon and Micha, as applied to claim 5 above, and further in view of Kelly.
Regarding claim 7, Herrmann in view of Yoon and Micha teaches the battery system according to claim 5, and Micha further teaches that the number and arrangement of battery modules can be adjusted ([0044]), and also explicitly suggests that the lines can be configured to include a manifold configuration ([0044]) to deliver coolant ([0044]). In fact, using a manifold 
Regarding claim 8, Herrmann in view of Yoon, Micha and Kelly teaches the battery system according to claim 5, and further teaches that the number and arrangement of battery modules can be adjusted ([0044], Micha). Thus a certain number of battery modules reads on the instantly claimed a sub-region. Since Herrmann as modified does not limit the number of battery modules, multiple sub-regions of battery modules read on “a multiplicity of sub-regions having a predefined number of battery modules”. As such, the first lines of the battery modules within a sub-region and the second lines of the battery modules within a sub-region are connected in series between a first battery module and a last battery module (referring to Fig. 3 of Micha, when multiple sub-regions are arranged). Herrmann as modified further teaches a connecting element connects the first line and the second line of the last battery module of each sub-region (e.g., 32 in Fig. 33 of Herrmann).
 explicitly suggests that the lines can be configured to include a manifold configuration ([0044]) to deliver coolant ([0044]). In fact, using a manifold to control coolant flow is well known in the prior arts; one of examples is Kelly, which discloses using a coolant manifold to control coolant flow (see at least: Figs. 4 and 2). As a result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to be readily able to arrange the battery modules and the lines to be the instantly claimed arrangement as an alternative to the arrangement of Herrmann as modified. Thus, it is reasonably expected to one of ordinary skill that the first line of the first battery modules of each sub-region is connected to at least one first manifold (for inlet coolant) which receives the fluid, and that the second line of the first battery modules of each sub-region is connected to at least one second manifold (for outlet coolant) which discharges the fluid.

Response to Arguments
Applicant's arguments, in particular those with regard to the 112 rejections, have been fully considered. The previous Office action has been modified to better address the 112 rejections and limitations as claimed.
As addressed above in the 112(b) rejections, without a clear definition of the limitations “the cooling capacity of the fluid in the first line” and “the cooling capacity of the fluid in the second line”, any argument associated with the limitations is cannot be addressed properly.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727